FLETCHER, Judge
(concurring):
I concur. In my opinion, however, there is no need to decide this case in light of the decisions of this Court in United States v. Alleyne, 13 M.J. 331 (C.M.A.1982), and United States v. Paige, 7 M.J. 480 (C.M.A.1979). This is simply a case where appellant had no “standing” by reason of the Fourth Amendment to challenge the admissibility of the seized evidence. See United States v. Miller, 13 M.J. 75, 78 (C.M.A.1982); United States v. Cordero, 11 M.J. 210, 213 n. 2 (C.M.A.1981).
Admittedly, this case was tried before the two decisions of the Supreme Court which expressly abandoned the automatic standing rule of Jones v. United States, 362 U.S. 257, 80 S.Ct. 725, 4 L.Ed.2d 697 (1960). See United States v. Harris, 5 M.J. 44 (C.M.A. 1978). Yet, unlike the situation presented in United States v. Salvucci, 448 U.S. 83, 95, 100 S.Ct. 2547, 2554, 65 L.Ed.2d 619 (1980), the record of trial in appellant’s case is more than adequate to determine whether appellant had a reasonable expectation of privacy in the searched areas and containers. See Rawlings v. Kentucky, 448 U.S. 98, 100 S.Ct. 2556, 65 L.Ed.2d 633 (1980). This record indicates that the challenged search occurred on board a train in a public compartment in the area beneath appellant’s seat. Appellant did not assert his ownership or possession of the seized plastic bag. He had no reasonable expectation of privacy in the searched area of the train (see Rakas v. Illinois, 439 U.S. 128, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978)) or the seized container (see United States v. Sanford, 12 M.J. 170, 174-75 (C.M.A.1981)).